Citation Nr: 0618152	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-31 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
evaluation for post-traumatic stress disorder.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from June 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and December 2004 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in New Orleans, Louisiana.  In the 
October 2002 rating action, the RO denied the appellant's 
claim for Chapter 35 Dependents' Educational Assistance (DEA) 
benefits.  In the December 2004 rating action, the RO reduced 
the rating for the appellant's service-connected post-
traumatic stress disorder (PTSD) from 100 percent to 70 
percent disabling.           


FINDINGS OF FACT

1.  By an August 2004 rating action, the RO proposed 
reduction of the appellant's 100 percent evaluation for his 
service-connected PTSD.  

2.  In a December 2004 rating action, the RO reduced the 
appellant's 100 percent disability evaluation for PTSD to 70 
percent disabling, effective from March 1, 2005.  

3.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the appellant's PTSD as to 
warrant reduction in the assigned 100 percent disability 
rating.  

4.  The appellant's service-connected PTSD is reasonably 
certain to continue to produce total disability throughout 
his lifetime and the probability of permanent improvement 
under treatment is remote.  

CONCLUSIONS OF LAW

1.  Restoration of the 100 percent disability rating for the 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 
3.343(a) (2005).       

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, are met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 3.807 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the appellant on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).  
Under the circumstances in this case, the Board concludes 
that, if there has been any noncompliance with the VCAA, such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See ATD Corp v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998). 




I. Restoration Claim

Factual Background

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he had 
active military service from June 1968 to June 1970, which 
included 10 months and 11 days of foreign service.  The 
appellant's Military Occupational Specialty was as a general 
vehicle repairman, and he received the National Defense 
Service Medal, the Army Commendation Medal, the Vietnam 
Service Medal with two Bronze Stars, and the Vietnam Campaign 
Medal.  

In October 2000, the appellant underwent a VA psychiatric 
evaluation.  At that time, the examining physician noted that 
the appellant was service-connected for third degree burns.  
In this regard, the examiner stated that while the appellant 
was in the military, he was in a motorcycle accident and 
suffered third degree burns of his right leg.  He was 
subsequently treated for two months at a burn unit.  The 
examiner stated that according to the appellant, the 
"stink" of the burn unit and from his own wounds made him 
nauseated, and "hearing the other guys moan and groan" and 
"having to pick dead flesh off my leg" was distressing.  
The appellant also indicated that while he was stationed in 
Vietnam, he received an infantry assignment and became a 
track commander with a reconnaissance unit.  He reported 
traumatic events which included losing his unit commander to 
injuries suffered from a rocket attack.  That left his unit 
without a trusted leader which was followed by six deaths 
after a change of command.  Another incident was the death of 
a fellow soldier from a rocket attack on his track vehicle.  
The appellant noted that for the past 25 years, he had been 
employed with a veterans' service organization and had worked 
with combat veterans which had kept his own symptoms "at 
bay."  However, he stated that in the last year, he had had 
fewer combat veteran clients and more non-combat veterans and 
had found that he was "cutting them short" because he 
believed that their experiences were not as significantly 
traumatic as the events he and other combat veterans 
survived.  In addition, he indicated that he had recently 
experienced increased anxiety and inability to concentrate at 
work because his wife had been diagnosed with breast cancer 
and he felt as if the was "getting into the kill zone."  
According to the appellant, due to his increased anxiety, he 
had not been sleeping well.  The appellant noted that since 
service in Vietnam, he had only slept approximately four 
hours every night.  He denied initial insomnia, but reported 
middle insomnia with frequent awakenings.  According to the 
appellant, he was afraid of "losing control."  He denied 
suicidal or homicidal intentions.  Regarding reexperiencing 
the traumatic events listed above, the appellant reported 
nightmares about the above incidents, specifically the burn 
injury, twice a week.  He also indicated that he had 
intrusive thoughts daily and that when he was at work, he 
could not concentrate because he was thinking of being in the 
burn unit.  When he heard "click-click," he cringed because 
it sounded like "someone loading."  According to the 
appellant, he went hunting in 1997 with a friend, but became 
afraid that "he could have shot him (the friend)" and 
subsequently avoided hunting.  He stated that he had numerous 
guns at home and that he avoided fireworks and war-related 
movies.  The appellant indicated that he felt detached from 
people and noted that he had one friend of 25 years.  
According to the appellant, although he loved his wife and 
daughter, his wife had told him that he acted like he did not 
care and that it seemed as if he did not want to interact 
with them.  The appellant noted that he was hypervigilant and 
would awaken at minor noises wanting to find the source of 
the noise.  He indicated that he also had an exaggerated 
startle response.  The examiner noted that the appellant's 
recent symptoms had caused clinically significant distress or 
impairment in the following areas of functioning: recent 
inefficiency at his employment and interpersonal 
relationships with family and friends.            

Upon mental status evaluation, the appellant appeared 
restless and his mood was "up and down," and "more 
irritable."  The appellant's affect was anxious, frequently 
tearful, and appropriate to the speech content and stated 
mood.  His speech was normal with increased rate.  There were 
no delusions, auditory/ visual/olfactory hallucinations, or 
obsessions/compulsions.  There were also no suicidal or 
homicidal ideations.  The diagnoses were the following: (Axis 
I) ETOH (alcohol) abuse, PTSD, (Axis IV) wife's recent breast 
cancer diagnosis, and (Axis V) Global Assessment of 
Functioning (GAF) score of 70.  The examiner noted that the 
appellant met the criteria for PTSD.  

In a January 2001 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 10 percent disability 
rating under Diagnostic Code 9411, effective from October 4, 
2000, for the appellant's service-connected PTSD.  

A VA PTSD examination was conducted in January 2001.  At that 
time, the appellant stated that he was under significant 
stress at work due to an incident which occurred in his 
office with his secretary.  According to the appellant, his 
secretary had filed a complaint against him due to his 
authoritative behavior.  The appellant indicated that that 
had caused resurfacing of his Vietnam experiences.  He noted 
that he was currently undergoing psychotherapy at the VA 
Medical Center (VAMC).  The appellant reported that he was 
currently married for the third time and that his wife was 
suffering from breast cancer.  According to the appellant, he 
was afraid he might lose her and losing her reminded him of 
losing his friends in the war.  The appellant stated that 
whenever he smelled burning tires or diesel fuel, it caused 
flashbacks of his own burns and his hospitalization at the 
burn unit.  At night, the appellant would wake up from his 
dreams of Vietnam screaming.  He also reported having 
episodes of smelling "stench of rotting flesh."  The 
appellant indicated that his concentration and memory had 
decreased.  He noted an increase in his irritability which 
was making it difficult for him to deal with people and, as 
such, he was having problems at work.  According to the 
appellant, he had been avoiding going to places so as to 
prevent any explosion as he felt he was not in control.  The 
appellant stated that the least little noise would wake him 
up from his sleep and he would sit straight up.  He indicated 
that he was being asocial, secluding himself, and that he had 
stopped going to church.  According to the appellant, he had 
been taking medication since September 2000 and felt that he 
had benefitted from the medication.  He also noted that he 
was taking anger management classes after he had problems 
with his secretary.  The appellant reported that he was 
worried that he might be fired from his job.  The examiner 
stated that the appellant claimed to have suicidal thoughts 
but did not want to say it.  The appellant had no plans.  
According to the appellant, he felt helpless and hopeless.       

Upon mental status evaluation, the appellant's speech was 
goal directed.  The appellant denied history of psychosis 
such as auditory /visual hallucinations or paranoid thoughts.  
He reported a history of nightmares and flashbacks.  The 
appellant's affect was appropriate, and his mood was angry 
and sad.  The diagnoses were the following: (Axis I) PTSD, 
alcohol abuse, in remission, (Axis IV) wife's illness, and 
(Axis V) GAF score of 55.  The examiner stated that the 
appellant was able to suppress his PTSD experience for many 
years; however, the current problem he was going through, the 
disciplinary action, had caused or injured his pride/ego, 
precipitating resurfacing of the PTSD symptoms and the 
awareness of how vulnerable he was under stress.  In 
addition, his wife's cancer had brought back the reality of 
loss which was bringing back the memories of Vietnam and 
related symptoms.   

By a June 2001 rating action, the RO increased the disability 
rating for the appellant's service-connected PTSD from 10 
percent to 30 percent disabling, effective from October 4, 
2000.  

In August 2002, the RO received VAMC outpatient treatment 
records, from June 2001 to August 2002.  The records show 
intermittent treatment for the appellant's service-connected 
PTSD.  According to the records, the appellant was 
experiencing an increase in stress at work and poor sleep.  
The appellant was also experiencing increased anger and 
irritability.  

In an October 2002 rating action, the RO increased the 
disability rating for the appellant's service-connected PTSD 
from 30 percent to 100 percent disabling, effective from 
October 4, 2000.  

In May 2003, the RO received VAMC outpatient treatment 
records, dated in March and May 2003.  The records show that 
in March 2003, the appellant was seen for his PTSD.  The 
appellant stated that he was having difficulty concentrating 
at work.  He indicated that intrusive thoughts were more 
frequent and that his work was "piling up."  According to 
the appellant, he was hoping to retire soon.  The examiner 
noted that due to the chronic nature of the appellant's 
condition and the fact that his PTSD symptoms would not 
improve but might in fact worsen after retirement, the 
appellant was encouraged to make plans to join an outpatient 
anger management and trauma group.  The appellant stated that 
the recent Iraq war had caused his symptoms to worsen and 
hindered his ability to rest and sleep.  The impression was 
PTSD, severe and chronic.  According to the records, in May 
2003, the appellant was seen again for his PTSD.  At that 
time, it was reported that his mood had been more irritable 
and he had been more hypervigilant since the 9/11 attacks.  
The appellant's concentration was decreased, sleep was 
restless, and he had been having more intrusive thoughts.  
The examiner noted that it appeared that the appellant's 
symptoms were more prevalent and aggravated by the recent war 
in Iraq.  The appellant's prognosis was guarded to poor.        

A VA PTSD examination was conducted in July 2003.  At that 
time, the examiner noted that the appellant was functioning 
well in the social and occupational level.  The examiner 
stated that the appellant had been working for 27 years and 
was doing well in his job.  Upon mental status evaluation, 
the appellant's speech was spontaneous and productive.  The 
appellant's mood was euthymic and appropriate, and his affect 
was appropriate.  The appellant was not tangential or 
circumstantial, and there was no loosening of association or 
flight of ideas.  The appellant denied any paranoid ideation 
or confusion, and he denied any active suicidal or homicidal 
ideation.  He denied any active auditory or visual 
hallucination.  Insight and judgment were fair.  Impulse 
control was fair, and there were no gross cognitive deficits.  
Recall memory and attention were all intact and his abstract 
thinking was intact.  The diagnoses were the following: (Axis 
I) major depressive disorder, mild and recurrent; PTSD, (Axis 
II) rule out personality disorder, not otherwise specified, 
(Axis III) history of chronic obstructive pulmonary disease 
(COPD) and borderline sleep apnea, (Axis IV) social and 
occupational stressors, and (Axis V) GAF score of 70; highest 
GAF score in past year was 80.  The examiner stated that the 
appellant did not have any evidence of social or occupational 
deterioration in his life.  According to the examiner, the 
appellant indicated that his current marriage was going well 
and that he liked his job.  The examiner noted that although 
the appellant might meet the sub-threshold criteria for PTSD, 
there was not much evidence of clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning in life.  It was the 
examiner's opinion that the appellant's PTSD symptoms were 
mild and that the appellant had always functioned well 
socially and occupationally.     

In a statement from the appellant, received by the RO in 
August 2003, the appellant disputed the opinion from the 
examiner from the July 2003 VA examination that his PTSD 
symptoms were mild.  Thus, in September 2003, the appellant 
underwent another VA PTSD evaluation.  At that time, he 
stated that he had flashbacks of his accident and the burn 
unit, and that he had nightmares approximately once or twice 
a week.  He noted that ever since he left Vietnam, he dreamt 
about being burned.  The appellant reported that not a day 
went by "without the smell of burning flesh."  He indicated 
that he slept for three or four hours a night and then tossed 
and turned the rest of the time.  According to the appellant, 
he would get up to check the doors and look outside "for the 
enemy."  The appellant stated that he had memory and 
concentration problems, and had intrusive thoughts.  The 
examiner noted that the appellant had feelings of detachment, 
along with a noticeable decline of interest in participating 
in events.  The appellant demonstrated irritability and 
outbursts of anger, and was hypervigilant.  He had an 
exaggerated startle response.  The examiner noted that the 
appellant's social, marital, and occupational areas had shown 
impairment due to his symptoms.  In regard to the appellant's 
occupation, the appellant stated that he was being 
investigated by his superior for creating a hostile work 
environment.  

Upon mental status evaluation, the appellant's speech was 
normal in rate and volume.  When asked to describe his mood, 
the appellant stated that he could "get anxious. . . like 
[he was] ready to jump and run."  The appellant's affect was 
euthymic.  There was no evidence of the presence of a thought 
disorder.  According to the examiner, the appellant 
demonstrated an overabundance of ideas and his replies 
generally did not answer questions asked and were not goal-
directed.  At times, the appellant was quite irrelevant, 
although he did not demonstrate loose associations.  There 
definitely was a lack of cause-and-effect relationship in his 
explanations.  It could be said that at times, the appellant 
was not logical and that he was circumstantial, rambling, and 
evasive.  There was no thought blocking evidence.  
Orientation as to person, place, and time was within normal 
limits.  Insight was fair and judgment to avoid the common 
dangers was preserved.  The diagnoses were the following: 
(Axis I) PTSD, chronic, with delayed onset; breathing-related 
disorder, (Axis III) obesity, exogenous, allergic rhinitis, 
COPD, (Axis IV) stressors: moderate, job stress, domestic 
tensions, and (Axis V) GAF score of 46; highest GAF score in 
past year was 48.  

Following the September 2003 VA PTSD examination, the RO 
determined that the examination was inadequate because the 
examiner did not review the appellant's claims file in 
conjunction with the examination.  Thus, in November 2003, 
another request for an examination was sent to the VAMC in 
Jackson, Mississippi.  In December 2003, a reply was received 
from the Jackson VMAC advising that due to the close working 
relationship between the appellant and the Jackson VAMC, and 
the fact that the previous three examinations had been 
conducted at that facility, it was felt that the appellant 
should be examined by a disinterested examiner at another 
station.  Therefore, in January 2004, the appellant underwent 
a VA PTSD examination which was conducted at the VAMC in 
Biloxi, Mississippi.  At that time, the appellant stated that 
he was having difficulty performing his work responsibilities 
and that he feared that he would be fired or would have to 
choose retirement.  The appellant indicated that he was 
having problems concentrating at work and that he was 
irritable with his co-workers.  He noted that recently, he 
was at a meeting when another attendee became hostile and the 
appellant stood up and confronted him.  According to the 
appellant, that almost led to a physical altercation.  The 
appellant reported that he continued to experience intrusive 
memories, especially when he was triggered by certain smells 
or seeing car wrecks.  The examiner stated that the appellant 
was currently attending group sessions largely focused on 
anger management and was on medications.  The appellant 
indicated some benefit from the treatments, although he noted 
that he became very anxious before sessions.  He indicated 
that he had "thrown people out of his office" and had 
become "very short with other veterans."  According to the 
appellant, he continued to be married to his third wife and 
she was supportive.  However, the appellant stated that he 
did not always feel that they got along.  He indicated that 
he had become significantly irritable with his 12-year-old 
daughter and he felt bad about that.  The appellant reported 
that he had nightmares about three times a week.  He noted 
that he slept at most four hours a night and that he often 
woke up during the night.  If he heard any noise, he would go 
out to investigate.  The appellant noted that he had a gun in 
every room.  According to the appellant, he had made efforts 
to avoid discussing his experiences in Vietnam.  He also 
reported that he had made efforts to avoid news coverage of 
events in Iraq.  The appellant stated that he had no hobbies 
and that his only friends were his wife, his daughter from 
his current marriage, another daughter from a previous 
marriage, and son-in-law, as well as one other friend.  He 
indicated that he felt uncomfortable in crowded situations.  
According to the appellant, he had some fear that his 
symptoms would be exacerbated when he retired.  The appellant 
admitted to an exaggerated startle response.  The appellant 
noted some fleeting passive suicidal ideation but denied any 
current intent.  According to the appellant, lately, he had 
been having difficulty managing his anger and he reported a 
recent incident in which he confronted a neighbor with a gun.  
The appellant stated that he shot a man when he first got out 
of the military and he was concerned that he could do that 
again.  

Upon mental status evaluation, the appellant's mood was 
anxious and his affect was full.  Thought content was within 
normal limits.  Thought processes were somewhat tangential.  
There was no evidence of delusions or hallucinations.  The 
examiner noted that the appellant demonstrated inappropriate 
laughter several times during the interview.  The appellant 
admitted to passive fleeting suicidal ideation without 
current plan or intent.  He stated that although he had had 
difficulty in managing his anger, he denied any targets for 
homicidal ideation.  The appellant was alert and oriented 
times four.  There was no evidence of gross memory loss or 
impairment, although the appellant was noted to lose his 
chain of thought on several occasions.  Speech was linear and 
coherent.  The appellant was noted to become extremely 
tangential and circumstantial during the interview.  Several 
times the examiner made attempts to question the appellant 
and he would just continue talking.  The diagnoses were the 
following: (Axis I) PTSD, chronic, (Axis IV) limited social 
support, interpersonal conflicts at work, and (Axis V) GAF 
score of 48.  

In the January 2004 VA examination report, the examiner noted 
that the appellant's status was essentially unchanged since 
his most recent VA examination.  The appellant continued to 
report significant reliving hyperarousal and avoidance 
symptoms that had adversely affected his psychosocial 
functioning and his quality of life.  He had been able to 
maintain employment for a number of years.  However, the 
appellant had been having significant difficulty completing 
his work due to his problems with concentration.  In 
addition, the appellant had experienced significant 
interpersonal conflicts with the coworkers and had been 
reprimanded for his behavior on several occasions.  The 
appellant reported that he feared that he was getting to the 
point that he will likely be terminated from his job if he 
did not choose to retire fairly soon.  He revealed very 
limited social contact and reported that his only friends 
were within his family.  The appellant had given up his 
recreational pursuits and did not engage in any meaningful 
hobbies.  He reported some estrangement from his wife and 
also reported a great deal of irritability towards his 
children.  The appellant was noted in the examination to be 
extremely tangential and circumstantial and appeared to have 
difficulty concentrating and staying on task.  According to 
the examiner, the appellant's behavior was an example of how 
he must be performing at work and it was easy to see why he 
would be having such significant problems completing his work 
and interacting appropriately with others.  The examiner 
stated that although the appellant was currently receiving 
treatment and had noticed some benefits, he continued to 
report significant disabling symptoms.  The examiner opined 
that the appellant's symptoms were frequent and severe.  
According to the examiner, the appellant had been able to use 
his work as a good distraction in the past.  However, due to 
the appellant's increased problems managing work, as well as 
contemplating retirement, it appeared that he did not have 
the same outlet as he previously did.  The examiner noted 
that at present, the appellant's symptoms fell in the severe 
range and his prognosis remains extremely guarded.          

In an August 2004 rating action, the RO proposed to decrease 
the evaluation assigned to the service-connected PTSD from 
100 percent to 70 percent disabling on the basis that the 
assignment of a 100 percent evaluation contemplated the 
inability to work due to severe PTSD symptoms, and that given 
that the appellant was employed, the evidence of record did 
not show findings of total social and occupational 
impairment.  

In November 2004, a hearing was conducted at the RO.  At that 
time, the appellant testified that he disagreed with the 
proposal to reduce the evaluation for his service-connected 
PTSD from 100 percent to 70 percent disabling.  According to 
the appellant, his PTSD symptomatology interfered with his 
ability to do his job.  The appellant noted that he delegated 
a lot of his responsibilities to the employees who worked for 
him, such as doing presentations. 

In a December 2004 rating action, the RO decreased the 
evaluation for the service-connected PTSD from 100 percent to 
70 percent, effective March 1, 2005.  


Analysis

The Board finds that the reduction of the 100 percent rating 
for PTSD to 70 percent was not proper and restoration is in 
order.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e)(2005).  The beneficiary will be notified 
at his or her latest address of record and will be given 60 
days for the presentation of additional evidence to show that 
compensation should be continued at the present level.  Id.     

In the present case, the appellant has not contended that his 
reduction was procedurally deficient and review of the record 
indicates that the requirements of 38 C.F.R. § 3.105(e) have 
been satisfied.  Specifically, the rating reduction was 
proposed in August 2004, notice was sent to the appellant in 
September 2004, and the reduction was implemented in December 
2004, effective from March 1, 2005.  In addition, the 100 
percent rating was in effect from October 4, 2000, to March 
1, 2005, a period of time less than five years, and thus 
various provisions of 38 C.F.R. § 3.344 pertaining to 
stabilization of disability ratings do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Having decided that the 
process required to reduce the appellant's disability rating 
for PTSD was correctly followed by the RO, the next question 
to be addressed is whether the evidence and other legal 
authority supported the reduction.  

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  

The appellant's disability due to PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411, in accordance with the 
General Rating Formula for Mental Disorders.  Under 
Diagnostic Code 9411, a 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).      

As defined in the fourth edition of the American Psychiatric 
Associations Diagnostic and Statistical Manual (DSM-IV), a 
GAF score of 41 to 50 reflects serious symptoms, or any 
serious impairment in social, occupational or school 
functioning.  A GAF score of 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).  38 C.F.R. § 3.343(a).

As previously stated, in a December 2004 rating action, the 
RO reduced the evaluation assigned to the service-connected 
PTSD from 100 percent to 70 percent disabling.  The basis for 
the RO's decision was that under the pertinent rating 
criteria, a 100 percent evaluation contemplated the inability 
to work and, as such, given the fact that the appellant was 
employed, the evidence of record did not show findings of 
total social and occupational impairment.  However, it does 
not appear that the RO considered whether material 
improvement of the service-connected PTSD under the ordinary 
conditions of life was demonstrated at the time of the 
December 2004 rating action, in conjunction with the 
provisions of 38 C.F.R. § 3.343(a).  The failure to consider 
and apply the provisions of 38 C.F.R. § 3.343(a), if 
applicable, renders a rating decision void ab initio, as not 
in accordance with the law.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 281-82 (1992).     

After reviewing the record, the Board finds that the evidence 
fails to demonstrate that, at the time the RO reduced the 
PTSD rating from 100 percent to 70 percent, and since then, 
there has been sustained material improvement in the 
disability.  The December 2004 rating decision which reduced 
the schedular evaluation assigned for the appellant's PTSD 
was based on the fact that the appellant was employed.  
However, the Board notes that at the time of the October 2002 
rating decision which assigned a schedular evaluation of 100 
percent, effective from October 4, 2000, the date of the 
grant of service connection, the appellant was also employed.  
Thus, given that the appellant had been employed at the time 
the 100 percent schedular evaluation was assigned, the fact 
that he was employed at the time of the December 2004 rating 
decision does not show any sustained material improvement in 
the appellant's PTSD.  In addition, 38 C.F.R. § 3.343 does 
not provide that a total disability rating must be reduced if 
employment is shown.  In fact, the discussion of employment 
in 38 C.F.R. § 3.343 suggests that employment is not a bar to 
a total disability rating.    

The evidence of record shows that at the time of the October 
2002 rating decision which assigned a schedular evaluation of 
100 percent, the appellant's PTSD symptomatology was 
manifested by flashbacks, poor concentration, anxiety, 
hypervigilance, an exaggerated startle response, social 
isolation, passive suicidal ideations, unprovoked 
irritability, and sleep difficulties, including nightmares.  
Although the appellant was employed at the time of the 
October 2002 rating decision, it was clear that his PTSD 
symptoms were interfering with his ability to do his job.  In 
the January 2001 VA examination, which was the appellant's 
last VA examination prior to the October 2002 rating 
decision, the examiner assigned a GAF score of 55 for the 
appellant's PTSD.  Thus, in light of the above, the RO found 
that the appellant's PTSD symptomatology warranted a 100 
percent evaluation.  There is insufficient medical evidence 
of record which establishes that the appellant's service-
connected PTSD subsequently improved.  The Board recognizes 
that in a July 2003 VA examination report, the appellant's 
PTSD was characterized as mild and a GAF score of 70 was 
assigned.  However, given the discrepancies between the 
results of the July 2003 VA examination report and the other 
VA examination reports on file, the appellant underwent 
additional VA examinations in September 2003 and January 
2004.  In those VA examination reports, the appellant's GAF 
score decreased to a range of scores from 46 to 48, and in 
the January 2004 VA examination report, the appellant's PTSD 
was characterized as severe.  Therefore, the medical evidence 
showed an actual worsening of the appellant's PTSD 
symptomatology.  

In the present case, as shown by the medical evidence 
previously discussed in this decision, the Board finds that 
the 100 percent schedular evaluation was reduced when the 
evidence did not show sustained material improvement.  There 
is no indication in the December 2004 rating action that the 
RO considered the provisions of 38 C.F.R. § 3.343(a).  In 
fact, the RO failed to find that demonstration of sustained 
material improvement in the appellant's disability had been 
shown.  This failure cannot be cured by a subsequent 
examination or action by the VA.  Rather, the Board must look 
only to the evidence of record at the time of the reduction 
and determine whether that action was appropriate.  In the 
current case, the Board finds that the RO failed to consider, 
as required, the provisions of 38 C.F.R. § 3.343(a). 
Accordingly, restoration of the 100 percent schedular rating 
for PTSD is warranted, effective from March 1, 2005.  



II.  Dependents' Educational Assistance Claim

The appellant is also seeking entitlement to DEA under 
Chapter 35 of Title 38, United States Code.  He essentially 
contends that he should be eligible for this benefit because 
he believes that he is permanently and totally disabled as a 
result of his PTSD.       

VA law provides that Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, may 
be paid to a child or a spouse or surviving spouse of a 
veteran who meets certain basic eligibility requirements. 
Basic eligibility exists if the veteran: (1) was discharged 
from service under conditions other than dishonorable or died 
in service; and has either (2) a permanent total service- 
connected disability; or (3) a permanent total service- 
connected disability was in existence at the date of the 
veteran's death; or (4) the veteran died as a result of a 
service-connected disability; or (if a serviceperson) (5) is 
on active duty as a member of the Armed Forces and now is, 
and, for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.  

The appellant can avail himself of only one of the above 
means by which eligibility for Chapter 35 education 
assistance can be established, (2) above.  The remaining 
means involve deceased veterans.  Thus, the only question 
that remains for the Board is whether the appellant meets the 
basic eligibility requirements of 38 U.S.C.A. § 3500, by 
being in receipt of a permanent total disability rating, for 
Chapter 35 Educational benefits purposes.  

Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  See 38 C.F.R. §§ 3.340, 3.341.

In the decision rendered herein, the Board has determined 
that restoration of the 100 percent schedular rating for PTSD 
is warranted, effective from March 1, 2005.  Thus, a 100 
percent disability rating for the appellant's service-
connected PTSD has been in effect since October 4, 2000.  
Since that time, the evidence of record shows that the 
appellant's PTSD symptomatology has worsened.  The 
appellant's GAF scores have consistently decreased, with the 
exception of the GAF score from his July 2003 VA examination, 
and the GAF scores from his last two VA examinations were in 
the range of 46 to 48 indicating serious symptoms.  The Board 
further notes that in the appellant's January 2004 VA 
examination, the examiner stated that the appellant's 
symptoms were frequent and severe, and that his prognosis 
remained extremely guarded.  In addition, the appellant is 57 
years old and although he is still working, he is close to 
retirement and the evidence of record reflects that his PTSD 
is expected to continue to worsen after his retirement.  In a 
VAMC outpatient treatment record, dated in March 2003, the 
examiner noted that due to the chronic nature of the 
appellant's condition and the fact that his PTSD symptoms 
would not improve but might in fact worsen after retirement, 
the appellant was encouraged to make plans to join an 
outpatient anger management and trauma group.  Thus, in light 
of the above, the Board finds that the evidence of record 
shows that it is reasonably likely that the appellant will be 
severely impaired due to his PTSD for the rest of his life 
and that the severity of his PTSD is permanent in nature.  
Accordingly, affording the appellant the benefit of all 
doubt, the Board concludes that the appellant's claim for 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is granted.       



ORDER

Restoration of the 100 percent disability rating, effective 
from March 1, 2005, for the service-connected PTSD is 
granted, subject to the provisions governing the payment of 
monetary benefits.  




Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is granted, 
subject to the laws and regulations governing the payment of 
these benefits.  







____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


